1

2

3

4

5

6

7
                                    UNITED STATES DISTRICT COURT
8
                                  EASTERN DISTRICT OF CALIFORNIA
9

10
     J.A.J, a minor, through his mother and Next     )   Case No.: 1:18-cv-01138-DAD-SKO
11   Friend, CRYSTAL BOTELLO, et al.,                )
                                                     )
12                  Plaintiffs,                      )   ORDER GRANTING APPLICATION FOR
                                                     )   APPOINTMENT OF SANTANA JUAREZ
13          v.                                       )   JIMENEZ AS SUCCESSOR GUARDIAN AD
                                                     )   LITEM FOR MINOR PLAINTIFF J.A.J.
14   State of California Highway Patrol Officer      )
     EFRAIN JIMENEZ, et al.,                         )   (Doc. 41)
15
                                                     )
16                  Defendants.                      )
                                                     )
17

18          On July 3, 2019, the Court granted Crystal Botello’s application for appointment as guardian ad
19   litem for her minor son, Plaintiff J.A.J. (Doc. 35; see Doc. 33.) On February 4, 2020, Plaintiffs filed an
20
     “Application for Appointment of Santana Juarez Jimenez as Successor Guardian Ad Litem for Minor
21
     Plaintiff J.A.J., Successor in Interest to Santana Juarez Gonzalez.” (Doc. 41.) The application states
22
     that Ms. Botello “feels the time necessary to act on behalf of [J.A.J.] is overly burdensome” and Mr.
23

24   Jimenez, Plaintiff J.A.J.’s grandfather, “has executed a Consent to Act as Successor Guardian ad Litem

25   for said minor plaintiff.” (Id. at 2.) The application attaches a declination to act as guardian ad litem

26   completed by Crystal Botello, and a consent to act as successor guardian ad litem completed by Santana
27
     Juarez Jimenez. (Docs. 41-1, 41-2.)
28
              The application also states that “[u]pon his appointment, Santana Juarez Jimenez requests this
1

2    Court dismiss his claims, as alleged in the complaint[.]” (Id.) However, the application later states that

3    “[u]pon appointment of Santana Juarez Jimenez as Successor Guardian ad Litem, the parties shall file a

4    stipulation for the voluntary dismissal, with prejudice, of the claims of Santana Juarez Jimenez[.]” (Doc.
5    41-3 at 2.) Plaintiffs state that the dismissal of Mr. Jimenez’s claims is necessary to ensure that Mr.
6
     Jimenez “will have no interest potentially adverse to minor plaintiff J.A.J.” (Doc. 41 at 2.)
7
              Good cause appears to appoint Santana Juarez Jimenez as Plaintiff J.A.J.’s guardian ad litem
8
     pursuant to Federal Rule of Civil Procedure 17(c)(2). See Local Rule 202(a). However, the Court will
9

10   require the parties to file a separate joint stipulation, pursuant to Rule 41(a)(1)(A)(ii) of the Federal

11   Rules of Civil Procedure, dismissing Santana Juarez Jimenez’s claims, since the application does not

12   include such a stipulation and the parties indicated they intend to stipulate to the dismissal of his claims.1
13
     See Fed. R. Civ. P. 41(a)(1)(A)(ii).
14
              Accordingly, IT IS HEREBY ORDERED:
15
              1.       Crystal Botello is RELIEVED as guardian ad litem for minor Plaintiff J.A.J.;
16
              2.       Santana Juarez Jimenez is APPOINTED as guardian ad litem for minor Plaintiff J.A.J.;
17

18   and

19            3.       The parties shall file a stipulation of dismissal pursuant to Rule 41(a)(1)(A)(ii) of the
20   Federal Rules of Civil Procedure, signed by all parties who have appeared, dismissing Santana Juarez
21
     Jimenez’s claims by no later than February 12, 2020.
22

23
     IT IS SO ORDERED.
24

25
     1
       In relevant part, Rule 41 provides as follows: “[A] plaintiff may dismiss an action without a court order by filing. . . (ii) a
26   stipulation of dismissal signed by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss
     some or all of the defendants, or some or all of his claims” through a Rule 41(a)(1) stipulation. Wilson v. City of San Jose,
27   111 F.3d 688, 692 (9th Cir. 1997). Such stipulation may be made orally in open court. See Carter v. Beverly Hills Savings
     & Loan Association, 884 F.2d 1186, 1191 (9th Cir. 1989); Eitel v. McCool, 782 F.2d 1470, 1472-73 (9th Cir. 1986).
28
1    Dated:   February 6, 2020         /s/   Sheila K. Oberto     .
                                 UNITED STATES MAGISTRATE JUDGE
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
